Citation Nr: 1718333	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral eye disorders, to include as secondary to service-connected chronic sinusitis, claimed as impaired breathing.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to service connection for a right foot disability.  

8.  Entitlement to service connection for a left foot disability.  

9.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

10.  Entitlement to an initial rating higher than 10 percent for a hiatal hernia with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1984 to October 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2005 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The September 2005 RO decision reopened and denied the Veteran's claims for entitlement to service connection for sinusitis, claimed as impaired breathing (listed as impaired breathing); a hiatal hernia; bilateral hearing loss; tinnitus; bilateral eye disorders (listed as vision problems); and for a back disability (listed as back pain), all on a de novo basis.  

The Board notes that although service connection for sinusitis, claimed as impaired breathing (listed as impaired breathing); a hiatal hernia; bilateral hearing loss; tinnitus; bilateral eye disorders (listed as vision problems); and for a back disability (listed as back pain), was previously denied in an unappealed December 2002 RO decision, the Veteran's relevant service treatment records that existed, but that had not previously been associated with the claims folder, were obtained following that RO decision.  As such, VA was required to reconsider the Veteran's claims for entitlement to service connection for sinusitis, claimed as impaired breathing (listed as impaired breathing); a hiatal hernia; bilateral hearing loss; tinnitus; bilateral eye disorders (listed as vision problems); and for a back disability (listed as back pain), without regard to the finality of the December 2002 RO decision.  38 C.F.R. § 3.156(c) (2016).  

In November 2011, the Board remanded the issues of entitlement to service connection for sinusitis, claimed as impaired breathing (listed as a disability manifested by impaired breathing, including sinusitis); a hiatal hernia; bilateral hearing loss; tinnitus; bilateral eye disorders (listed as vision problems), to include as secondary to sinusitis, claimed as impaired breathing (listed as secondary to medication for sinusitis); and for a back disability (listed as a disability manifested by back pain), for further development.  

An October 2012 RO decision granted service connection for a hiatal hernia with GERD, and in a March 2003 rating decision the RO granted service connection for chronic sinusitis, claimed as impaired breathing.  

The August 2013 RO decision denied service connection for a right ankle disability and for a left ankle disability (listed as bilateral ankle conditions); a right foot disability and a left foot disability (listed as bilateral foot conditions); and for a psychiatric disorder, to include PTSD (listed as PTSD).  

The Board notes that the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, has been recharacterized more broadly to encompass the psychiatric disorders raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues have been recharacterized to comport with the evidence of record.  

In March 2017, the Veteran filed a claim for temporary total rating based on surgery for his left foot.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

The issues of entitlement to service connection for bilateral eye disorders, to include as secondary to service-connected chronic sinusitis, claimed as impaired breathing; entitlement to service connection for a back disability; entitlement to service connection for a right ankle disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a right foot disability; entitlement to service connection for a left foot disability; entitlement to service connection for a psychiatric disorder, to include PTSD; and entitlement to an initial rating higher than 10 percent for a hiatal hernia with GERD, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss had its onset in service.  

2.  The Veteran's current tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He specifically maintains that he has bilateral hearing loss and tinnitus as a result of acoustic trauma from hammer drills; jack hammers; mobile power generators; tone generators; ring and dial tone generators; and assorted heavy equipment, including backhoes, track loaders, motorized trenchers, concrete saws, bulldozers, and semi-tractor rigs; during his period of service.  The Veteran also reports that he was exposed to assorted aircraft around the flight line and in hangers and that because he was not in the aircrew, he was not issued any hearing protection.  He states that he was also exposed to noise from flying Huey helicopters.  The Veteran indicates that he suffered from ringing in the ears during service.  He essentially asserts that his bilateral hearing loss and tinnitus were first experienced during service and have continued since that time.  

The Veteran served on active duty in the Air Force from December 1984 to October 1984.  His DD Form 2014 indicates that his occupational specialty was listed as a communications-cable systems journeyman for nine years and seven months.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and do not show complaints, findings, or diagnoses of tinnitus.  Such records do indicate that the Veteran underwent multiple audiological evaluations and that he was noted to have been exposed to noise from a multi-purpose saws; chainsaws; circular saws; power drills; backhoe tractors; bench grinders; diaphragm pumps; and ventilation heaters.  

A January 1994 hearing conservation examination report notes that the Veteran reported that he had difficulty hearing in noisy rooms.  He indicated that he did not have ringing in the ears.  

There is no evidence of hearing loss within the year after service as required for ta presumption of service connection.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385, and with tinnitus.  

The Board notes that there are essentially negative opinions of record, as to the etiology of the Veteran's bilateral hearing loss, with a mere speculation opinion as to his tinnitus, pursuant to a November 2011 VA audiological examination report.  

The November 2011 VA audiological examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was around excessive military noise during service in the form of pneumatic air tools; jack hammers; drills; steel cutting saws; helicopters; and aircraft receiving maintenance.  He denied that he had excessive occupational noise exposure after the military.  The Veteran stated that he worked as a signal technician from 1997 to 2002, as an electrical project manager from 2004 to 2005, as a telephone technician from 2005 to 2007, and as a signal technician from 2007 to the present.  It was noted that the Veteran denied recreational noise exposure, with the exception of minimal usage of a cordless drill.  The Veteran reported that he initially noticed the onset of his tinnitus in about 1987.  He stated that the tinnitus was a constant, low level, ringing sensation in the beginning which had increased in intensity over the years and was presently constant twenty-four-seven.  It was noted that the Veteran also indicated that his tinnitus fluctuated in intensity on a periodic basis.  

The examiner reported that the Veteran served from December 1984 to October 1994, and that his DD Form 2014 indicates that his military occupational specialty was listed as a communication-cable system journeyman.  The examiner stated that the Veteran's military occupational specialty was listed as having a low probability for acoustic trauma.  

The examiner reported results that were indicative of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The diagnoses were sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the right ear; sensorineural hearing loss, in the frequency range of 500 to 4000 Hertz, in the left ear; and tinnitus.  The examiner discussed the Veteran's medical history in some detail.  The examiner commented that it was not at least as likely as not (50 percent probability or greater) that his bilateral hearing loss was caused by, or a result of, an event during his military service.  

The examiner stated that the Veteran's hearing was stable for all pure tone responses throughout his military career, with the exception of a change at 6000 Hertz in the right ear with an April 1994 audiometric test near the time of his separation indicating a 30 decibel response at 6000 Hertz.  The examiner reported that compared to the initial audiological evaluation, pursuant to a pre-enlistment examination in August 1984, the response in the right ear was 5 decibels at 6000 Hertz, which indicated a significant change in hearing sensitivity.  The examiner stated that, however, the right ear response on a test completed ten years later, in October 2010, was 20 decibels at 6000 Hertz indicating an improved response for that frequency.  The examiner indicated that, based on that finding, it appeared that the 30 decibel response in 1994 was a temporary decrease in hearing and not a permanent hearing loss.  It was noted that if the hearing loss was permanent in April 1994, an improved response would be unlikely.  The examiner remarked that the change in hearing at 6000 Hertz, when comparing the 1984 and 2010 audiological evaluation results could be attributed to the natural progression of hearing loss over the 26 year timeframe.  The examiner stated that his hearing loss was less likely as not caused by or a result of in-service acoustic trauma.  

The examiner also reported that the Veteran's hearing loss existed prior to service.  The examiner indicated that the Veteran's pre-existing hearing loss in the right ear, but not the left ear, was aggravated beyond the natural progression.  The examiner stated that just prior to the August 1984 pre-enlistment examination, a pure tone threshold test indicates normal hearing for all frequencies, bilaterally, with the exception of a mild loss, 30 decibels, at 1000 Hertz in the right ear, only.  The examiner stated that the right ear response at 1000 Hertz was noted to be within the normal range, 25 decibels, in April 1994 at the time of the Veteran's separation from service.  

The examiner indicated that he could not provide an opinion regarding the Veteran's tinnitus without resorting to mere speculation.  The examiner stated that the Veteran reported that he initially noticed the onset of his tinnitus in about 1987.  The examiner reported that, however, on a January 1994 hearing conservation examination report, the Veteran denied having ringing in the ears.  The examiner maintained that if the tinnitus was reportedly to have begun in 1987, it should have been noticeable and confirmed on the 1994 hearing conservation examination report.  The examiner commented that due to such conflicting information, he could not resolve the issue without resort to mere speculation.  

In a November 2012 lay statement, the Veteran's spouse reported that she married the Veteran in January 1990.  She reported that the Veteran had complained about a high pitched tone in his ears since the time that she had known him.  She stated that the Veteran had a hard time listening to or hearing the television.  The Veteran's spouse indicated that the Veteran had not been around loud noises since he left the Air Force and that he wore ear plugs as needed.  

The Board observes that the examiner, pursuant to the November 2011 VA audiological examination report, essentially indicated that the Veteran's bilateral hearing loss as not related to his period of service because his hearing was stable throughout his military career with an exception of a change at 6000 Hertz in the right ear, which he found to be a temporary decrease because a later October 2010 audiological evaluation shows an improved response for that frequency.  The examiner seems to be basing his opinion solely on the Veteran's audiological evaluations during service.  The Board notes, however, that in regard to the Veteran's bilateral hearing loss, the absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Further, the Board notes that the VA examiner found that the Veteran's hearing loss existed prior to service.  The examiner indicated that the Veteran's pre-existing hearing loss in the right ear, but not the left ear, was aggravated beyond the natural progression.  The examiner stated that just prior to the August 1984 pre-enlistment examination, a pure tone threshold test indicates normal hearing for all frequencies, bilaterally, with the exception of a mild loss, 30 decibels, at 1000 Hertz in the right ear, only.  The examiner maintained that the right ear response at 1000 Hertz was noted to be within the normal range, 25 decibels, in April 1994 at the time of the Veteran's separation from service.  The Board observes that the examiner's opinion is contradictory because it appears to indicate that the right ear hearing loss was aggravated beyond the normal progression, but that it was within normal limits at separation.  Additionally, the Board notes that the Veteran did not have pre-existing right ear hearing loss, or for that matter, left ear hearing loss, because he did not have a hearing loss disability in the either ear as defined by 38 C.F.R. § 3.385 at the time of the audiological evaluation, pursuant to the August 1984 pre-enlistment examination report.  

The examiner indicated that he could not provide an opinion regarding the Veteran's tinnitus without resorting to mere speculation.  The examiner stated that the Veteran reported that he initially noticed the onset of his tinnitus in about 1987, but that on a January 1994 hearing conservation examination report, the Veteran denied having ringing in the ears.  The examiner stated that if the tinnitus was reportedly to have begun in 1987, it should have been noticeable and confirmed on the 1994 hearing conservation examination report.  The examiner did not address the subsequently received November 2012 statement from the Veteran's spouse that he complained of a high pitched tone in his ears since she had known him, which would include his period of service.  Therefore, the Board finds that the opinions provided by the VA examiner, pursuant to the November 2011 VA audiological examination report have no probative value.  

The service treatment records indicate that he had noise exposure from a multi-purpose saws; chainsaws; circular saws; power drills; backhoe tractors; bench grinders; diaphragm pumps; and ventilation heaters.  Such records also include a January 1994 hearing conservation examination report during which the Veteran reported that he had difficulty hearing in noisy rooms.  Additionally, the Veteran is competent to report in-service hearing problems and tinnitus, continuous hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson, 581 F.3d at 1313.  

Moreover, the Board finds that the Veteran's reports of noise exposure during his period of service and hearing problems and tinnitus since service, as well as the reports of his spouse that the Veteran suffered ringing in the ears during service, are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has bilateral hearing loss and tinnitus that had their onset during his period of service.  Service connection for bilateral hearing loss and for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

REMAND

The remaining issues on appeal are entitlement to service connection for bilateral eye disorders, to include as secondary to service-connected chronic sinusitis, claimed as impaired breathing; entitlement to service connection for a back disability; entitlement to service connection for a right ankle disability; entitlement to service connection for a left ankle disability; entitlement to service connection for a right foot disability; entitlement to service connection for a left foot disability; entitlement to service connection for a psychiatric disorder, to include PTSD; and entitlement to an initial rating higher than 10 percent for a hiatal hernia with GERD.  

The Veteran contends that he has bilateral eye disorders; a back disability; right and left ankle disabilities; right and left foot disabilities; and a psychiatric disorder, to include PTSD, that are all related to service.  He essentially maintains that he was treated for eye problems, a back injury, right and left ankle disabilities, and right and left foot disabilities, during service.  He also states that his bilateral eye disorders are related to medication he takes for his service-connected sinusitis, claimed as impaired breathing.  The Veteran further reports that he suffers from a psychiatric disorder, to include PTSD, as a result of military sexual trauma during service.  

The Veteran is competent to report right and left eye problems; back problems; right and left ankle problems; right and left foot problems; and psychiatric problems, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records show treatment for bilateral eye problems; left ankle problems; and bilateral foot complaints, as well as for a possible psychiatric problem on one occasion.  Such records do not specifically refer to treatment for a back disability.  

A July 1985 treatment entry notes that the Veteran complained of an infected left great toe for two weeks.  The assessment was left great toe and nail improving.  

A January 1986 emergency care and treatment report notes that the Veteran complained of trauma to the left ankle.  He reported that he fell and twisted his left ankle.  The assessment was a sprained ankle.  

A September 1987 treatment entry notes that the Veteran had bilateral ingrown toenails, both medially and laterally, off and on for five years.  The assessment was toenail removal.  A September 1987 physical profile serial report notes that the Veteran was status post bilateral toenail removals.  

An August 1988 optometric examination record report relates an assessment of hyperopia, an astigmatism, decreased accommodative facility, and ocular health within normal limits.  

A May 1989 surgery clinic note indicates that the Veteran was status post bilateral hallux margin excision and that he had regrown the entire nail.  It was noted that the Veteran needed margin excision, bilaterally.  

A June 1989 operation report notes that the Veteran underwent excision of the bilateral margins of both great toenails.  

A June 1989 treatment entry notes that the Veteran underwent excision of the bilateral hallux margins.  A subsequent June 1989 surgery clinic note relates an assessment of status post bilateral hallux margin relocation.  

An August 1989 mental health entry indicates that the Veteran was seen with a request for completion of a campus referral form.  The assessment was a dysthymic disorder.  

A September 1989 treatment entry relates an assessment that includes allergic conjunctivitis.  

An October 1989 emergency care and treatment report notes that the Veteran was seen for right eye trauma.  He reported that he was walking in the woods and that a tree branch knocked his sunglasses off and hit his right eye.  The assessment was abrasions of the right cornea.  

An October 1989 optometry clinic treatment entry indicates that the Veteran was seen for follow-up from the emergency room and that he reported that he was bothered by light.  The assessment was no staining of the cornea and photophobia.  An October 1989 optometry clinic treatment entry, the next day, relates an assessment of responding to treatment and residual inflammation and edema.  Another October 1989 optometry clinic entry indicates an assessment of responding to treatment.  

A November 1989 optometry clinic treatment entry notes that the Veteran was seen for a follow-up.  The assessment was that the cornea was clearer.  A subsequent November 1989 optometry clinic treatment entry relates an assessment of emmetropia.  

A February 1992 optometric examination record report notes that the Veteran reported that he had an abrasion on the right eye at age twenty-five.  The assessment was blepharitis of the left eye.  

A July 1993 physical profile serial report notes that the Veteran had a laceration of the left ankle and that he must wear low quarter shoes or tennis shoes.  

Post-service private and VA treatment records, including VA examination reports, show treatment for eye problems, including photophobia; low back problems, including low back pain, back pain with a war wound and shrapnel in the back, and rule out lumbar radiculopathy; bilateral ankle problems, including ankle arthralgia, bilateral ankle pain with instability, and a left ankle sprain; bilateral foot problems, including ingrown nails and plantar fasciitis of the left foot.  Such records also show treatment for variously diagnosed psychiatric problems, to include anxiety; depression, not otherwise specified; an unspecified depressive disorder, not elsewhere classified; PTSD with delayed expression and probable dissociative symptoms; a conversion disorder; an insomnia disorder; insomnia due to a mental disorder; PTSD due to military sexual trauma; a somatization disorder; and an unspecified episodic mood disorder.  

As to the Veteran's claims for service connection for right and left ankle disabilities and for right and left foot disabilities, the Board notes that in his November 2014 VA Form 9, the Veteran reported that he was treated for bilateral ankle conditions and bilateral foot conditions at Griffiss Air Force Base in New York from June 1986 through approximately December 1986; at Aviano Air Force Base in Italy from June 1988 through approximately December 1988; and Whiteman Air Force Base in Missouri from May 1989 through approximately July 1989.  He stated that he was treated at the base hospitals at all three installations and not at the squadron level.  The Veteran maintained that his treatment records may have been maintained at the respective hospitals and not sent down to the squadron level.  The Board notes that there are treatment reports that show treatment for foot or toe problems at Whiteman Air Force Base in Missouri and a treatment entry that shows that the Veteran was treated for a left ankle injury at Griffiss Air Force Base in New York.  The Board notes, however, that in-patient reports from such facilities are not of record.  As such, the Board finds that an attempt should be made to obtain any such records.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Additionally, the Board notes that the Veteran has not been afforded VA examinations as to his claims for service connection for right and left ankle disabilities; right and left foot disabilities; and for a psychiatric disorder, to include PTSD.  

As to his claim for service connection for bilateral eye disorders, the Veteran was afforded a VA eye conditions examination in December 2011.  The examiner noted that the Veteran's claims file was reviewed and discussed his medical history in some detail.  The diagnosis was photophobia.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

The examiner reported that the Veteran's service treatment records show that he experienced an acute dermatological photosensitive event in April 1989 due to a medication he was taking for sinusitis.  It was noted that the medication was discontinued and that his sunburn was treated.  The examiner stated that there was no medical evidence that the Veteran's eyes were affected by the event.  The examiner stated that the Veteran did suffer a corneal abrasion to the right eye in October 1989, which resulted in acute pain and photophobia.  It was noted that the Veteran was treated, and that by November 1989, the cornea was completely healed.  The examiner maintained that there was no medical evidence that such event caused a chronic eye condition or symptoms.  The examiner reported that the Veteran's separation examination report listed no eye problems and that his vision was 20/20 in both eyes at that time.  

The examiner reported that a review of the medications that the Veteran was given, both in the service and currently, revealed none that lists photophobia as a potential adverse reaction.  The examiner stated that the Septra that the Veteran took in the military and the Mirtazapine that he currently was taking both listed dermatological photosensitivity as a potential adverse reaction, but no ocular adverse reactions were listed for those medications.  The examiner related that a complete dilated funduscopic eye examination revealed no ocular or visual abnormalities.  The examiner maintained that the Veteran's symptoms of photophobia were purely subjective as there was no corresponding ocular disorder to explain his symptoms.  The examiner stated that the Veteran did have light blue eyes and fair skin and that people with lightly pigmented irides were known to be more sensitive to bright light than those who had darkly pigmented irides.  The examiner indicated that beyond the Veteran's normal light pigmentation, he had no medical explanation for his subjective symptoms.  The examiner commented that as the Veteran's symptoms were subjective in nature, he did not believe a medical opinion regarding the etiology of his symptoms could be offered without resort to mere speculation.  

The Board observes that the examiner stated that as the Veteran's symptoms were subjective in nature and that he did not believe a medical opinion regarding the etiology of his symptoms could be offered without resort to mere speculation.  The Board notes, however, that the examiner did provide a diagnosis of photophobia.  Additionally, the examiner did not address whether the Veteran's service-connected sinusitis, claimed as impaired breathing, and/or medication for that disorder, aggravated any diagnosed bilateral eye disorders.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Further, the examiner did not address the Veteran's reports of eye problems during service and since service.  See Davidson, 581 F.3d at 1313.  

As to the Veteran's claim for service connection for a low back disability, the Board notes that he was afforded a VA neurosurgery examination in December 2011.  The examiner noted that the Veteran's claims file was reviewed.  The Veteran reported that he had low back pain, more so to the left of the midline than to the right, as well as a lot of pain in his feet, ankles, and hips.  He indicated that he also had some numbness in his right leg and that his pain and numbness began in 1990.  The Veteran stated that he was looking for a buried missile cable at the Whiteman Air Force Base in Missouri.  It was noted that the cable was used to connect the old missile sites and that it went into the woods.  The Veteran reported that they may have run across a methamphetamine laboratory and they heard gunshots and someone yelling and they were afraid they were being shot at.  He maintained that when he was running, he became tangled up in barbed wire which poked holes in him and that he may have also had a small BB injury, but that it did not penetrate deeply.  The Veteran indicated that he thought his back troubles were due to the incident and that he thought that the BB may have had something to do with his back pain.  

The examiner did not provide a specific diagnosis.  The examiner did indicate that the Veteran's worst pain was in the L5-S1 area where he had some degenerative disc disease, but a very minimal amount of disease.  The examiner stated that x-rays show that his discs were of a good height for his age, with only the L5-S1 disc being somewhat narrow.  The examiner reported that he did not think that the BB shot or the old injury of the back in the military had much to do with "his back."  The examiner stated that the Veteran was having some aging of the disc and that he did not require surgery.  The examiner also indicated that the Veteran did not need a magnetic resonance imaging study at that time.  The examiner commented that he thought it was much less likely than 50 percent that the injury in the service was causing his current low back pain as he worked for many years and currently his discs were still well maintained in height and he had no neurological deficit.  

The Board observes that the examiner did not provide a specific diagnosis as to the Veteran's back.  Additionally, the examiner indicated, in part, that he thought the Veteran's current low back pain was not related to his period of service as he worked for many years.  The examiner did not provide much in the way of a rationale regarding how working for many years would affect the Veteran's claimed low back disability.  Further, although the examiner discussed the Veteran's reported history, he did not specifically discuss the Veteran's reports of back pain during and since service.  See Davidson, 581 F.3d at 1313.  

Therefore, in light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for bilateral eye disorders, to include as secondary to service-connected chronic sinusitis, claimed as impaired breathing; right and left ankle disabilities; right and left foot disabilities; and for a psychiatric disorder, to include PTSD.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As his psychiatric disability, as noted above, the record reflects that the Veteran has received numerous psychiatric diagnoses and examiners have indicated that he has PTSD due to an in-service assault.  The Veteran reports and in-service assault and there are numerous competent and credible lay statements indicating that the individuals observed a change in the Veteran's personality and behavior during and since service.  

Further, the Board notes that the Veteran was not provided notice regarding PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  

The Board observes that when a Veteran's claim for service connection for psychiatric disorder, to include PTSD, is based, at least in part, on a purported in-service personal assault, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  

The Board notes that the RO has not specifically sent a duty to assist letter as to a claim for service connection for a psychiatric disorder, to include PTSD, related to a personal assault.  Therefore, the RO must send the Veteran an appropriate development letter.  

Finally, the Board notes that an October 2012 RO decision granted service connection and a 10 percent rating for a hiatal hernia with GERD, effective November 29, 2001.  In December 2012, the Veteran expressed disagreement with the September 2012 RO decision.  The Board observes that RO has not issued a statement of the case as to the issue of entitlement to an initial rating higher than 10 percent for a hiatal hernia with GERD.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all medical records (including copies), to include in-patient records, pertaining to the Veteran at Griffiss Air Force Base in New York; Aviano Air Force Base in Italy; and Whiteman Air Force Base in Missouri, from June 1986 to July 1989.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.

2.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate psychiatric, to include PTSD, claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).  

3.  Ask the Veteran to identify all other medical providers who have treated him for right and left eye problems; back problems; right and left ankle problems; right and left foot problems; and psychiatric problems, including PTSD, since September 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed bilateral eye disorders, to include as secondary to service-connected sinusitis, claimed as impaired breathing; back disorder; right ankle disability; left ankle disability; right foot disability; left foot disability; and psychiatric disorder, to include PTSD.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed bilateral eye disorders.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current bilateral eye disorders.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed bilateral eye disorders are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for bilateral eye disorders during service, and his reports of bilateral eye disorders during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected sinusitis, claimed as impaired breathing, to include medication for that disorder, caused or aggravated any currently diagnosed bilateral eye disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed bilateral eye disorders by the Veteran's service-connected sinusitis, claimed as impaired breathing, to include any medication for that disorder, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed bilateral eye disorders, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and/or etiology of his claimed back disability; right and left ankle disabilities; and right and left foot disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  The examiner(s) must diagnose all current back disabilities; right ankle disabilities; left ankle disabilities; right foot disabilities; and left foot disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed back disabilities; right ankle disabilities; left ankle disabilities; right foot disabilities; and left foot disabilities, are related to and/or had their onset during his period of service.  

The examiner(s) must specifically acknowledge any discuss the Veteran's treatment for left ankle problems and bilateral foot problems during service, and his reports of back problems; right ankle problems; left ankle problems; right foot problems; and left foot problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination to determine if he meets the criteria for a diagnosis of PTSD or any other psychiatric disorder.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  If so, the examiner must state whether the diagnosis is related, at least as likely as not, to a military sexual assault or trauma.  The examiner must clearly identify each psychiatric disorder found to be present (to include anxiety; depression, not otherwise specified; an unspecified depressive disorder, not elsewhere classified; PTSD with delayed expression and probable dissociative symptoms; a conversion disorder; an insomnia disorder; insomnia due to a mental disorder; PTSD due to military sexual trauma; a somatization disorder; and an unspecified episodic mood disorder, etc.)

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorders (to include anxiety; depression, not otherwise specified; an unspecified depressive disorder, not elsewhere classified; PTSD with delayed expression and probable dissociative symptoms; a conversion disorder; an insomnia disorder; insomnia due to a mental disorder; PTSD due to military sexual trauma; a somatization disorder; and an unspecified episodic mood disorder, etc.), either commenced during or are otherwise etiologically related to the Veteran's period of service.  

The examiner must also specifically acknowledge and discuss reports by the Veteran of psychiatric problems during service and since service.  This must specifically include acknowledging and discussing the numerous competent and credible lay statements attesting to a change in the Veteran's behavior during and since service.

The examination report must include a complete rationale for all opinions expressed.  

8.  Issue the Veteran a statement of the case as to the issue of entitlement to an initial rating higher than 10 percent for a hiatal hernia with GERD, to include notification of the need to timely file a substantive appeal to perfect her appeal on this issue.

9.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


